            Case 1:16-cv-08364-KMW Document 165 Filed 09/07/21 Page 1 of 2
David K. Callahan                                                  330 North Wabash Avenue
(312) 876-7694                                                     Suite 2800
David.Callahan@lw.com                                              Chicago, Illinois 60611
                                                                   Tel: +1.312.876.7700 Fax: +1.312.993.9767
                                                                   www.lw.com

                                                                   FIRM / AFFILIATE OFFICES
                                                                   Beijing          Moscow
                                                                                    
                                                                   Boston           Munich
                                                                   Brussels         New York
                                                                   Century City     Orange County
                                                                   Chicago          Paris
                                                                   Dubai            Riyadh
                                                                   Düsseldorf       San Diego
                                                                   Frankfurt        San Francisco
                                                                   Hamburg          Seoul
                                                                   Hong Kong        Shanghai

September 2, 2021                                                  Houston          Silicon Valley
                                                                   London           Singapore
                                                                   Los Angeles      Tokyo
                                                                   Madrid           Washington, D.C.
                                                                   Milan




VIA ECF

The Honorable Kimba M. Wood
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:       de Lacour v. Colgate-Palmolive Co., et al., Case No. 16-cv-8364 (KW)

Dear Judge Wood:                                               0(02(1'256('
        Defendants Colgate-Palmolive Co. and Tom’s of Maine, Inc. (“Tom’s”) submit this letter
with the agreement of counsel for Plaintiffs in this action, to advise the Court that, on August 31,
2021, the Second Circuit Court of Appeals issued a Notice (attached) that it will hear oral argument
on September 14, 2021 on Tom’s petition for leave to file an appeal from this Court’s class
certification order (D.I. 42, Case No. 21-1234).

        In light of that Notice and the upcoming hearing, counsel for Tom’s and the Plaintiffs
conferred and agreed to request that this Court stay implementation of the class notification plan
(currently set to begin on September 10, 2021) until the Second Circuit hears argument and issues
a ruling on Tom’s Petition. The parties will confer following that ruling and promptly report back
to the Court.

        In support of this joint request, Tom’s notes the following factors that it believes support
this joint request:

     •    While neither party can predict the outcome of the Second Circuit’s ruling on the Petition,
          or on any subsequently granted right for Tom’s to appeal, it is clear that there is at least
          sufficient interest for Tom’s Petition to be heard by a Second Circuit panel. Tom’s expects
           Case 1:16-cv-08364-KMW Document 165 Filed 09/07/21 Page 2 of 2
September 2, 2021
Page 2




         that a ruling on the Petition will follow shortly after oral argument and that the stay of the
         notice campaign while awaiting that decision will be brief;

    •    Both parties will incur costs and potentially suffer injury in the event the notice campaign
         proceeds and there is a subsequent appeal from and reversal of the class certification order.
         And, a notice campaign started that must be subsequently rescinded or altered has
         significant potential to cause confusion among the consumers it is designed to serve; and

    •    The public interest will be best served in having any notice campaign done once, and done
         with whatever input comes out of any Second Circuit ruling.

As noted above, counsel for Tom’s and counsel for Plaintiffs discussed this issue following the
Second Circuit’s notice, and jointly present this request to the Court for a stay on the class
notification date as set in this Court’s August 10, 2021 Order (D.I. 159) adopting the Notice Plan
contained in D.I. 150, and as extended in this Court’s Order of August 30, 2021 (D.I. 161).

                                                       Respectfully submitted,


                                                       /s/ David K. Callahan
                                                       David K. Callahan
                                                       of LATHAM & WATKINS LLP

cc: All attorneys of record (via ECF)

                                         The parties' request is granted. The class notification date
                                         is stayed until after the Second Circuit resolves
                                         Defendants' motion for leave to appeal.

                                         The parties shall file a joint status update informing the
                                         Court of the Second Circuit's decision within three (3)
                                         days of such decision. Within seven (7) days of the
                                         decision, the parties shall file a letter proposing next steps
                                         in the case. These communications may be combined
                                         with those required by the Court's August 10, 2021,
                                         scheduling order. (ECF No. 158.)

                                         SO ORDERED.

                                         Dated: September 7, 2021
                                         New York, N.Y.


                                         /s/ Kimba M. Wood
                                         ________________________
                                         KIMBA M. WOOD
                                         United States District Judge
